Citation Nr: 0016212	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  93-18 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the right upper thigh with retained 
metallic fragments and muscle group XIII damage, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds involving a scar of the 
left upper leg.

3.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds involving scars of the right forehead 
and right side of neck, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant is a combat-wounded veteran of the Korean 
Conflict.  He served on active duty in the United States Army 
from November 1950 to August 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1992 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  The procedural history of this case is 
set forth in the Board's remand of November 1998.

The appellant appeared at a hearing before the undersigned 
Member of the Board on July 28, 1993, and a transcript of 
that hearing has been associated with the record on appeal.

The appellant's representative has made statements which 
could be construed as a claim seeking entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability resulting from VA 
hospitalization in 1993 for a blood clot in the right leg.  
See "Statement in Support of Claim," VA Form 21-4138 (Mar. 
17, 2000).  As this matter is not presently on appeal before 
the Board, it is referred to the RO for appropriate 
development action.



FINDINGS OF FACT

1.  On a VA joints examination conducted in January 1999, the 
appellant complained of pain in the left knee and hip with 
walking, but as most of his complaints dealt with unrelated 
joint pain problems, the examiner diagnosed, "[m]ild 
retained foreign bodies in soft tissue not involving joints 
of the lower extremities."

2.  On a VA muscles examination conducted in January 1999, 
the appellant had no complaints of weakness or atrophy and 
none was shown on the examination.  Based on these findings, 
the examiner's diagnosis was "[n]ormal muscular exam."

3.  On a VA scars examination conducted in January 1999, the 
appellant complained of a dull pain associated with his scars 
located in the right thigh and left leg, but objectively, 
there was no evidence of any tenderness, visible atrophy, or 
keloid reaction.

4.  On a VA scars examination conducted in January 2000, the 
examiner found no evidence of significant disfigurement or 
functional loss attributable to the old war wound scars, to 
include the right forehead and neck scars.

5.  The appellant has not required frequent hospitalizations 
for his shell fragment wound disabilities, nor is it shown 
that these disabilities either singly or jointly cause marked 
interference with employment or otherwise renders the regular 
schedular criteria inadequate for rating purposes.


CONCLUSIONS OF LAW

1.  The appellant's shell fragment wound of the right upper 
thigh is no more than 30 percent disabling pursuant to the 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 5313 (1999).

2.  The appellant's shell fragment wound of the left upper 
leg (scar) is no more than noncompensably disabling pursuant 
to the schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7803-7805 
(1999).

3.  The appellant's shell fragment wound of the right 
forehead and neck (scars) is no more than 10 percent 
disabling pursuant to the schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 7800 (1999).

4.  Application of the extraschedular provisions for the 
appellant's shell fragment wound disabilities is not 
warranted.  38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In connection with his claim on appeal, the appellant was 
evaluated on VA compensation examinations conducted in April 
1992, September 1995, January 1999 and January 2000.  The 
Board also reviewed other pertinent medical evidence in the 
file including his service medical records, the report of a 
VA compensation examination conducted in December 1952, and 
VA in/outpatient treatment reports dated in 1987-92.  For 
purposes of this appeal, however, for the reasons set forth 
below in greater detail, primary emphasis will be placed on 
the reported complaints and findings noted on the recent 1999 
and 2000 VA examinations.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (while evaluation of a service-connected 
disability requires review of the veteran's medical history, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).

Service records disclose that the appellant was wounded in 
action on Hill 851 in North Korea on September 16, 1951.  He 
was struck by enemy mortar fire and his injuries included a 
"thru and thru wound of [right] thigh" and a "[s]light 
penetrating wound of [left] leg."  He also sustained a 
"[s]light penetrating wound over [right] eyebrow."  These 
wounds were described as "healed and treated" with no 
artery or nerve involvement following a two-months long 
period of hospitalization in service.  The appellant was 
medically evaluated when discharged from the Army in August 
1952 at which time it was noted that he had scars on his left 
arm and right leg.  The "Report of Medical History" that 
was prepared in connection with the discharge examination 
noted only that he had an "[o]ld healed gunshot wound, right 
thigh" with some residual lameness and a nervous reaction at 
night.

Following service, the appellant's shell fragment wound 
disabilities were evaluated on a VA compensation examination 
conducted in December 1952.  On examination it was noted that 
the appellant walked without a limp and had no trouble 
undressing.  However, he complained of some soreness and 
weakness of the right thigh and right hip, especially with 
variations in temperatures, and he also complained of 
soreness and itchiness in the right thigh scars.  There were 
no reported complaints relative to the left upper leg and 
right forehead scars.  Objectively, clinical findings on this 
examination were significant for the following, in pertinent 
part:

[Right Upper Thigh Wound]:  There is a 
scar, 1 x 11/4" of the right upper thigh, 
posterior-lateral aspect, muscle group 
13, healed, depressed, with loss of 
muscle fibers palpated, possibly 
sufficient to produce a lowering of the 
threshold of fatigue for extended effort, 
loosely adherent, moderately fibrotic, 
tender.  Said to be result of through and 
through shrapnel wound entrance.  There 
is a horizontal scar 11/2 x 3/4" of the 
anterior upper right thigh muscle group 
14, healed, moderately fibrotic, non 
tender, non adherent.  Said to mark site 
of exit of shrapnel.  Both scars are said 
to symptomatic.

[Left Upper Leg Scar]:  There is a scar 
1/4" in diameter of the left upper leg, 
3" below the knee, anterior-medial 
aspect, healed, non tender, non adherent, 
non fibrotic.  Said to be result of 
superficial shrapnel wound.
[Right Forehead and Neck Scar]:  There is 
a scar 1/4" in diameter of the right 
forehead, healed, non tender, non 
adherent, non fibrotic, placed 2" above 
the outer [illegible], of the right 
forehead.  Complains of headaches.  There 
are several scars, small, of the right 
side of the neck, healed with small 
particles palpated.

On the basis of the above, service connection was established 
for the appellant's shell fragment wounds by a rating 
decision in January 1953.  At that time, the RO assigned a 30 
percent rating for the right upper thigh wound (scars, 
healed, right upper thigh, loss of substance, atrophy, with 
retained foreign metallic bodies, rated under Diagnostic Code 
5313), a 10 percent rating for the forehead/neck wound 
(scars, right forehead, right side of neck with retained 
foreign bodies, rated under Diagnostic Code 7805), and a 
noncompensable rating (0 percent) for the left upper leg 
wound (scar, also rated under Code 7805).

The appellant's shell fragment wound disabilities were 
reevaluated by the RO in February 1988, at which time the 
aforementioned ratings were continued based upon receipt of a 
VA discharge summary showing a three-day period of 
hospitalization in December 1987 for bladder cancer.  No 
complaints, findings, or diagnoses pertaining to his service-
connected shell fragment wound disabilities were reported 
during this period of hospitalization.

As alluded to above, additional VA in/outpatient treatment 
reports dated in 1989-92 were later associated with the 
record, but these records were similarly negative for any 
complaints, findings, or diagnoses pertaining to his service-
connected shell fragment wound disabilities; rather, these 
reports reflected further treatment and evaluation for the 
bladder cancer condition that was treated during the above-
cited December 1987 inpatient hospitalization.

It should also be noted that the RO received a copy an award 
letter dated in June 1990 from the Social Security 
Administration (SSA) during the pendency of this appeal.  
However, the award letter indicated that the appellant was 
considered disabled by SSA from September 29, 1989, due to 
unrelated medical disorders, to include memory difficulties, 
a history of heart bypass surgery, angina, swollen ankles, 
history of bladder cancer with surgery, and numbness of the 
left hand.  Hence, further action to obtain SSA records for 
purposes of this claim is not indicated.

Following the December 1952 VA examination, the record 
reflects that the appellant was not seen again for 
treatment/evaluation of his shell fragment wound disabilities 
until April 1992, nearly 40 years later, at which time he was 
medically evaluated on VA compensation examinations in 
connection with his claim filed in March 1992 seeking 
increased ratings for the disabilities at issue on appeal.

The April 1992 VA examination was cursory in nature with 
regard to evaluation of the shell fragment wound 
disabilities; however, it was noted that he had some small, 
well healed and non tender scars of the right thigh and left 
medial tibia.  It was also noted that he had deep venous 
thromboses in the lower extremities, but it was felt that 
these problems were either clinically insignificant (left 
leg) or unrelated to the old shrapnel wounds (the right 
thrombosis was felt to be caused by his bladder cancer and 
cystectomy of two years ago).  Unretouched color photographs 
of the appellant's right thigh and left leg scars taken in 
connection with the 1992 examination appeared to corroborate 
the clinically insignificant findings of residual scar damage 
noted on the examination reports.

The appellant's disabilities were next medically evaluated on 
VA joints and scar examinations conducted in September 1995.  
On the joints examination, the appellant complained of 
chronic aching-type pain in his right thigh and left ankle.  
His only complaints referable to the left leg and right arm 
were that he had scars.  Objectively, he had no appreciable 
muscle loss, but there was some marked tenderness over the 
right trochanteric bursa in the area of the old scar.  There 
was no evidence of other impairment (swelling, deformity, 
etc.).  Range of motion testing of the right hip disclosed 
zero to 100 degrees of motion on extension-flexion, abduction 
to 40 degrees, adduction to 20 degrees, and rotation of 30 
degrees (external) and 20 degrees (internal).  X-rays showed 
some retained metallic bodies in the old right thigh scar.  
Based on these findings, the examiner diagnosed "[s]hrapnel 
injury of the right thigh with subsequent trochanteric 
bursitis, chronic and severe.  No evidence of impairment 
around the ankle."

On the VA scars examination conducted in September 1995, the 
examiner found no objective evidence of pain or limitation 
secondary to the old shell fragment wound scars.  As with the 
1992 VA examination, unretouched color photographs of the 
appellant's shell fragment wound scars taken at the time of 
the 1995 examination appeared to corroborate the clinically 
insignificant findings of residual scar damage noted on the 
examination report.

The appellant's claim seeking increased ratings for his shell 
fragment wound disabilities was the subject of an unfavorable 
decision of the Board in October 1996 as to the right thigh 
and left leg wounds.  This decision was appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court), and as a result, the Board's decision was vacated by 
Memorandum Decision issued in June 1998.  The Court held that 
the VA examinations conducted in 1995 were inadequate for 
rating purposes because it was unclear whether examiners 
reviewed the evidence in the claims file in conjunction with 
the examinations, and because these disabilities were not 
properly evaluated and rated on the basis of impaired 
function with use, per the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

As a result of the Court's decision, the appellant was 
medically evaluated on VA joints, muscles and scar 
examinations conducted in January 1999.  The reports of these 
examinations reflect that the claims file was reviewed in 
connection with each examination.

On the VA joints examination conducted in January 1999, the 
appellant complained of pain in the left knee and hip when 
walking greater than 1 to 11/2 blocks, which resolved after two 
minutes of rest.  However, as most of his complaints dealt 
with unrelated joint pain problems, the examiner diagnosed, 
"[m]ild retained foreign bodies in soft tissue not involving 
joints of the lower extremities."  Range of motion testing 
of the right hip disclosed that he had 45 degrees of external 
rotation compared to 40 degrees on the left.  In addition, he 
had 15 degrees of internal rotation bilaterally.  The 
examiner noted that he had some tenderness to palpation over 
both trochanteric heads.  The examiner added that the 
appellant's symptoms were most consistent with an 
intermittent claudication secondary to his peripheral 
vascular disease and only mild degenerative changes of the 
knees.

The VA muscles examination conducted in January 1999 was 
negative for any clinically significant pathology; the 
appellant had no complaints of weakness or atrophy and none 
was shown on the examination.  Based on these findings, the 
examiner's diagnosis was "[n]ormal muscular exam."  The 
examiner added that, "[t]here were several retained 
fragments in the soft tissues of the lower extremities as per 
the joint consultation report, but none of these appear to be 
affecting the function of the lower extremities."

On the VA scars examination of January 1999, the appellant 
complained of a dull pain associated with his scars, 
especially, after rubbing them, but objectively, there was no 
evidence of any tenderness, visible atrophy, or keloid 
reaction.  He had some pigment changes in the lower 
extremities, but this finding was associated with stasis 
dermatitis.  Based on these findings, the examiner diagnosed, 
"[m]ultiple clean and well healed scars due to previous 
shrapnel wounds of the left arm and lower extremities not 
producing any significant disability."

The appellant was re-examined in January 2000 on a scars 
examination, ostensibly because the right forehead/neck scars 
were not evaluated on the prior examination of January 1999.  
However, the clinical findings were unchanged with regard to 
all of his old shell fragment wound scars.  With review of 
the evidence in the claims file and with clinical evaluation 
of his scars, the examiner stated, ". . . none of these 
wounds produce significant disfigurement and none of his 
scars produce functional loss."  In addition, as noted 
before on previous examination, unretouched color photographs 
of the appellant's shell fragment wound scars taken at the 
time of the 2000 examination appeared to corroborate the 
clinically insignificant findings of residual scar 
damage/disfigurement noted on the examination report.

The Board also considered the transcript of the appellant's 
hearing held in July 1993.  His testimony regarding the shell 
fragment wound disabilities was consistent with his reported 
complaints noted on the above-cited VA examinations.

II.  Analysis

The appellant's increased rating claim for his shell fragment 
wound disabilities is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his contentions regarding the 
increased severity of these disabilities.  See Jones v. 
Brown, 7 Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

A merits-based review of the appellant's claim requires the 
Board to provide a written statement of the reasons or bases 
for its findings and conclusions on material issues of fact 
and law.  38 U.S.C.A. § 7104(d)(1).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
as the Court has pointed out, the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board must assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  Once the evidence is 
assembled, the Board is responsible for determining whether a 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Further, with respect to the rating of musculoskeletal joint 
disabilities, the Court has held that the Board must consider 
the application of 38 C.F.R. § 4.40 (1999) regarding 
functional loss due to joint pain on use or during flare-ups, 
and 38 C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (38 C.F.R. §§ 4.40 and 
4.45 make clear that pain must be considered capable of 
producing compensable disability of the joints); see also 
Quarles v. Derwinski, 3 Vet. App. 129, 139-40 (1992) (Board's 
failure to consider section 4.40 was improper when that 
regulation had been made potentially applicable through 
assertions and issues raised in record).  Accordingly, the 
Court's holding in DeLuca requires the Board to consider 
whether an increased schedular rating for the appellant's 
shell fragment wound disabilities may be in order on three 
independent bases: (1) pursuant to the relevant schedular 
criteria, i.e., notwithstanding the etiology or extent of his 
pain complaints, if the medical examination test results 
reflect findings which support higher ratings pursuant to the 
delineated schedular criteria; (2) pursuant to 38 C.F.R. 
§ 4.40 on the basis of additional functional loss due 
specifically to complaints of pain on use or during flare-
ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to this claim is against entitlement to increased 
ratings for the appellant's shell fragment wound disabilities 
of the right upper thigh (scar and muscle group XIII damage), 
left upper leg (scar), and right forehead/neck (scars).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

Muscle injuries are rated for impairment of the muscles 
damaged by the shell or shrapnel fragments.  38 C.F.R. 
§§ 4.56, 4.73 (1999) (62 Fed. Reg. 30235, et seq.).  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  A moderately severe 
disability will be manifested by entrance and exit scars 
indicating the track of the missile through one or more 
muscle groups with indications on palpation of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side, and with tests of strength and 
endurance compared with the sound side demonstrating positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  A severe 
muscle disability will be manifested by ragged, depressed and 
adherent scars indicating wide damage to muscle groups caused 
by the missile, with test of strength, endurance, or 
coordinated movements showing severe impairment of function.  
38 C.F.R. § 4.56(d)(4).

Factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups are found 
under 38 C.F.R. §§ 4.55, 4.56 (1999).  A muscle injury rating 
will not be combined with a peripheral nerve paralysis rating 
of the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a).  Muscle injuries 
in the same anatomical regions, e.g., the muscle groups of 
the forearm and hand (38 C.F.R. § 4.73, Diagnostic Codes 
5307-5309 (1999)), will not be combined, but instead, will be 
evaluated for the most severely injured muscle group and 
increased by one level of severity, i.e., moderate, 
moderately severe, severe, to reflect the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(b) and (e).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

In this case, where the muscle damage involves the muscles of 
the hip and knee of the right leg (group XIII), the Rating 
Schedule provides a noncompensable evaluation (0 percent) for 
"slight" functional impairment caused by the muscle injury, 
and a 10 percent evaluation for "moderate" functional 
impairment.  38 C.F.R. Part 4, Diagnostic Code 5313 (1999).  
"Moderately severe" impairment is rated 30 percent 
disabling, whereas "severe" impairment is rated 40 percent 
disabling.  The 40 percent rating represents the maximum 
schedular evaluation that can be assigned for muscle group 
XIII injuries.

A shell fragment wound injury may also be rated for 
impairment caused by scars.  According to the Rating 
Schedule, "[s]cars, other," are rated on the basis of 
limitation of function of the body part affected.  38 C.F.R. 
Part 4, Diagnostic Code 7805 (1999).  Scars which are tender 
or painful on objective demonstration are rated 10 percent 
disabling.  38 C.F.R. Part 4, Code 7804.  In addition, scars 
of the head, face or neck which are slightly disfiguring are 
rated noncompensable and if moderately disfiguring, 10 
percent disabling.  38 C.F.R. Part 4, Code 7800.  Higher 
ratings under Code 7800 may be warranted if disfiguring scars 
of the head, face or neck are "severe" in nature (30 
percent) or exceptionally repugnant (50 percent).

The Court's Memorandum Decision of June 1998 ordered the 
Board to readjudicate this claim in light of the 1997 
amendments to the Rating Schedule for the various muscle 
group injuries, including muscle group XIII.  See 62 Fed. 
Reg. 30235 (June 3, 1997) (revising, inter alia, 38 C.F.R. 
§§ 4.56 (evaluation of muscle disabilities) and 4.73 
(schedule of muscle injury ratings)).  The Court indicated 
that in light of these changes, and since the claim remained 
in appealed status, the appellant was entitled to application 
of the version of the schedule that was most favorable to his 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The schedular ratings (zero percent, 10 percent, 30 percent, 
etc.) applicable to the appellant's shell fragment wound 
disability of the right upper thigh - Diagnostic Code 5313 
(group XIII - pelvic girdle and thigh) - did not change as a 
result.  The change in the descriptions of the moderately 
severe and severe levels of muscle 

injury in 38 C.F.R. § 4.56 was not intended to be a 
substantive change.  62 Fed. Reg. 30235, 30236 (June 3, 
1997).  Hence, as there are no substantive differences 
between the amended provisions of the Rating Schedule and the 
prior version with respect to the ratings pertaining to the 
shell fragment wound disability at issue herein, neither the 
old nor the new criteria are "more favorable" to the 
appellant.  Therefore, it is not necessary for the Board to 
have separate findings of fact, conclusions of law and 
statements of reasons or bases applying both the pre- and 
post-amendment versions.  Cf. VAOPGCPREC 3-2000, 65 Fed. Reg. 
34532 (May 30, 2000) (General Counsel held that unless it is 
clear from facial comparison, separately apply the pre-
amendment and the post-amendment version to determine which 
version is more favorable).

While the Board finds that the medical evidence establishes 
muscle injury residuals affecting group XIII on the right 
side, it appears that the extent of any damage to the 
appellant's right upper thigh is minimal; objective findings 
on the recent VA joints and muscles examinations in 1999 were 
significant only for complaints of pain in the left knee and 
hip when walking greater than 1 to 11/2 blocks, which resolved 
after two minutes of rest.  Hence, as most of his complaints 
dealt with unrelated joint pain problems, the examiner 
diagnosed, "[m]ild retained foreign bodies in soft tissue 
not involving joints of the lower extremities."  Range of 
motion testing of the hips disclosed that he had 15 degrees 
of internal rotation, bilaterally, with some tenderness to 
palpation over both trochanteric heads, thus indicating 
impairment not solely due or unique to the old war wound.  It 
was further noted on the 1999 joints examination that the 
appellant's pain symptoms were consistent with an 
intermittent claudication secondary to peripheral vascular 
disease and mild degenerative changes of the knees, which, as 
with the left knee/hip pain complaints with walking, are 
unrelated medical conditions to the old war wound.  The 
findings on the VA muscles examination conducted in January 
1999 were even more innocuous.  The appellant had no 
complaints of weakness or atrophy and, as none were shown on 
the examination, the diagnosis was "[n]ormal muscular 
exam."  To these findings, the examiner added, "[t]here 
were several retained fragments in the soft tissues of the 
lower extremities as per the joint consultation report, but 
none of these appear to be affecting the function of the 
lower extremities."
The above-cited facts are not essentially different from 
those noted in the record many years ago when the appellant 
was evaluated for his disabilities by VA in December 1952.  
Hence, in view of the current medical examination findings, 
together with the fact that there is no evidence of regular 
treatment or medical evaluation for his old shell fragment 
wounds in the decades following his military discharge and 
initial rating evaluation until he filed his claim on appeal 
in March 1992, the Board finds that his right thigh 
disability has essentially stabilized for purposes of the 
currently assigned disability 30 percent rating.  In essence, 
a longitudinal review of the record shows that the appellant 
has old, well-healed shell fragment wounds of the right upper 
thigh, left upper leg and right forehead/neck, with only the 
right thigh wound sustaining any muscle group injury.

Moreover, a preponderance of the evidence is clearly against 
higher ratings for the residual scars from the shell fragment 
wound disabilities.  The medical evidence of record reflects 
that the appellant's scars were well healed and non tender 
since before he was discharged from the military in August 
1952, and while the right upper thigh wound entrance and exit 
scars were reported to be loosely adherent, moderately 
fibrotic, and tender on the December 1952 VA examination, the 
more recent VA examination results from the 1990's showed 
that these scars were completely healed and non disabling in 
functional impairment.  The left upper leg and right 
forehead/neck scars were also shown by the medical evidence 
to be non disabling and non disfiguring on VA examinations 
conducted in 1999 and 2000.  On these facts, the Board 
concludes that higher ratings are not in order for these 
scars under codes 7800-7805.  The Court has held that a scar 
is not compensable unless the veteran experiences some 
complications with the scar.  See Chelte v. Brown, 10 Vet. 
App. 268 (1997).  While the appellant reports complaints of 
dull pain with rubbing of his scars, the medical evidence 
simply does not substantiate that any of his residual shell 
fragment wound scars are disabling or disfiguring in any 
manner.

Accordingly, the Board concludes that the appellant is 
appropriately rated for his service-connected shell fragment 
wound disabilities of the right upper thigh, left upper leg 
and right forehead/neck at the current protected disability 
rating levels.  See 38 C.F.R. § 3.951(b) (1999).  As detailed 
above, the recent medical evidence in this case does not 
reflect an increased level of disability directly related to 
any of these disabilities in terms of residual scar and/or 
muscle group impairment.

As alluded to above, the Board must also consider whether 
increased rating for these disabilities is warranted under 38 
C.F.R. §§ 4.40, 4.45.  Section 4.40 provides that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursions, 
strength, speed, coordination and endurance.  Section 4.45 
provides that factors of disability involving a joint reside 
in reductions of its normal excursion of movements in 
different planes of motion and therefore, inquiry will be 
directed to such considerations as movement abnormalities, 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).

The Board finds that the none of the appellant's disabilities 
warrant an increased rating under 38 C.F.R. §§ 4.40 and 4.45 
because the medical evidence does not substantiate additional 
range-of-motion loss due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  Indeed, the clinical findings on the recent 
1999 and 2000 VA examinations disclosed essentially no 
residual impairment due to these old war wounds.  The balance 
of the medical evidence is similarly negative for any evidence 
of additional functional loss affecting the right thigh or 
left upper leg.  As indicated above, the appellant has a 
disability of muscle group XIII that is rated 30 percent 
disabling.  This disability rating has been in effect for many 
years, and consequently, is protected.  However, the recent 
clinical findings as reported on the 1999 VA joints and muscle 
examinations do not reflect a significant level of impairment 
caused by this disability.  The Board finds that these 
examinations were adequate to evaluate the appellant's 
disabilities.  The examiners reviewed the evidence in the 
claims file and reported relevant findings, however, they did 
not find any significantly disabling pathology due exclusively 
to the old war wounds.  Hence, as noted above, it appears that 
these wounds are static in nature, which may also explain why 
it is shown that the appellant has not required regular 
medical treatment and evaluation in the years after service 
for these disabilities.

With these findings for consideration, the Board concludes 
that a preponderance of the evidence is clearly against a 
finding of "additional functional loss" in his right thigh 
or left upper leg such that increased disability compensation 
is warranted under 38 C.F.R. §§ 4.40 or 4.45.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned 
ratings for the appellant's service-connected shell fragment 
wound disabilities adequately reflect the level of impairment 
pursuant to the schedular criteria.

In particular, the Board has given consideration to 
evaluating his disabilities under different diagnostic codes.  
The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that the protected 
ratings for these disabilities now assigned are the 
appropriate schedular criteria for their evaluation.  
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The appellant's contentions on appeal, personal statements, 
and hearing testimony have been accorded due consideration; 
however, the Board concludes that the recent medical findings 
from the 1999 and 2000 VA examinations are more probative of 
the current level of disability.  Francisco, 7 Vet. App. at 
58.

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1999 and 2000 VA examinations 
are consistent with the appellant's medical history, 
described in detail above, and are essentially uncontradicted 
by any other recent medical evidence of record.  There is no 
evidence of record that the appellant is qualified to render 
a medical diagnosis or opinion.  Hence, the medical evidence 
of record cited above specifically outweighs his views as to 
the etiology of his complaints and/or the extent of 
functional impairment caused by the shell fragment wound 
disabilities at issue herein.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (lay assertions will not support a 
finding on questions requiring medical expertise or 
knowledge).

It is noted that the RO considered whether referral of this 
claim for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (1999) was warranted, but concluded that such 
action was not supported by the facts.  See Supplemental 
Statement of the Case, dated in February 2000.  The Board 
agrees.  In exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluations assigned for the shell fragment wound 
disabilities in this case are not inadequate.  As discussed 
above, the medical evidence does not reflect that the 
appellant's disabilities have increased in severity over the 
years; to the contrary, it appears that his disabilities have 
remained clinically stable for many years and that his 
current state of health is more severely affected by an 
unrelated medical conditions.  Thus, according to the rating 
criteria, it does not appear that the appellant has 
"exceptional or unusual" disabilities due to the old war 
wounds.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the appellant has 
required hospitalization in the remote or recent past for his 
shell fragment wound disabilities.  As detailed above in the 
Factual Background, the record shows that the appellant was 
last hospitalized for these disabilities in service, nearly 
50 years ago.  In addition, there is no record of outpatient 
treatment for these disabilities in the years after service.  
With respect to employment, it is not claimed or shown by the 
record evidence that the appellant suffered from any 
employment handicap in the years after service due to his old 
war wounds.  In the complete absence of any evidence which 
reflects that his war wound disabilities are exceptional or 
unusual such that the regular schedular criteria are 
inadequate to rate them, and in light of the record which 
does not show employment handicap due to one or more of these 
disabilities in the post service period, marked interference 
with employment is not shown by a longitudinal review of the 
record.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1999).


ORDER

An increased rating above 30 percent for residuals of shell 
fragment wounds of the right upper thigh, with retained 
metallic fragments and muscle group XIII damage, is denied.

An increased (compensable) rating for residuals of shell 
fragment wounds involving a scar of the left upper leg is 
denied.

An increased rating above 10 percent for residuals of shell 
fragment wounds involving scars of the right forehead and 
right side of neck is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

